108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chunga Haki MATATA, Plaintiff-Appellant,v.Tony ROBBINS;  Anthony Hoskins;  David T. Petty, Jr.,Defendants-Appellees.
No. 96-6758.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 11, 1997.

Chunga Haki Matata, Appellant Pro Se.
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, SC;  Ellis Branch Drew, III, R. Anthony Hartsoe, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, NC, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Chunga Haki Matata appeals the district court's order denying relief on his civil complaint.  We have reviewed the record and the district court order and find no reversible error.  We find that the district court properly granted summary judgment to Defendants Robbins and Hoskins.  Robbins and Hoskins are entitled to qualified immunity because they held a reasonable belief that Matata's car was subject to seizure.  See Harlow v. Fitzgerald, 457 U.S. 800, 815-18 (1982).  The district court also properly dismissed the action as to Defendant Petty because the court lacked personal jurisdiction over him.  See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 (1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED